ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND                 •    COURT OF APPEALS
                                 OF MARYLAND
         Petitioner,
                                 Misc. Docket AG No. 51
V.
                                                          September Term, 2018
BRET KEISLING

              Respondent.

                                         ORDER

       UPON CONSIDERATION of a certified copy of the Opinion and Order of the

Supreme Court of Pennsylvania dated August 30, 2018, wherein the Respondent, Bret

Keisling was suspended from the practice of law for one year and one day for violating

the Pennsylvania Rules of Professional Conduct, filed pursuant to Maryland Rule 19-

737, and the parties' Responses to this Court's Show Cause Order dated February 26,

2019, it is this 18th day of April, 2019, by the Court of Appeals of Maryland;

       ORDERED, that the Respondent, Bret Keisling, be, and hereby is, suspended,

indefinitely, from the practice of law in the State of Maryland, with the right to reapply

after he is reinstated to practice law in Pennsylvania; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Bret Keisling

from the register of attorneys in this Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).


                                            /s/ Clayton Greene Jr.
                                            Senior Judge